                      IN THE UNITED STATES DISTRICT COURT                                EE
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division                                  FEB 2 I ?0I9
       CATTD
ERIC B.SAUB,                                                                        CLERK, U.S.DISTRICTC0UE9T
                                                                                     ^^RICHMOND.VA

       Plaintiff,

V.                                                                   Civil Action No.3:16CV407

CORRECT CARE SOLUTIONS,

       Defendant.

                                 MEMORANDUM OPINION

       Eric B. Saub,a Virginia inmate proceeding/j/*o se and informa pauperis, brings this action
pursuant to 42 U.S.C. § 1983. The matter is proceeding on Mr. Saub's Second Particularized
Complaint("Complaint,"ECF No. 15). Mr.Saub alleges that he suffers from a number ofailments
and that Defendant Correct Care Solutions("CCS")denied him adequate medical care during his
detention in the Hampton Roads Regional Jail (the "Jail"). Specifically, Mr. Saub contends that
CCS denied him adequate medical care for his: low blood sugar/hypoglycemia; migraines, nausea,
and dizziness; constipation; mental health issues; dental problems; and shoulder pain. This matter
is before the Court on the Motion for Summary Judgment filed by CCS. (ECF No. 31.) Mr. Saub
has responded(ECF Nos.37,39,49)and seeks relief under Federal Rule ofCivil Procedure 56(d)'
to stay or deny summary judgment until he pursues discovery. (ECF No. 38.) For the reasons set
forth below, the Court finds that CCS is entitled to summary judgment and that Mr. Saub is not
entitled to relief under Federal Rule of Procedure 56(d).^


       'Rule 56(d) provides that, "[i]f a nonmovant shows by affidavit or declaration that, for
specified reasons, it cannot present facts essential to justify its opposition,the court may deny the
motion for summary judgment or issue any other appropriate order. Fed. R. Civ. P. 56(d).
       ^ Familiarity with the basis for CCS's request for summary judgment is necessary to
understanding the propriety of Mr. Saub's request for relief under Rule 56(d). Therefore,the Court
